ACCEPTED
                                                                                 06-15-00076-cr
                                                                     SIXTH COURT OF APPEALS
                                                                           TEXARKANA, TEXAS
                                                                           8/26/2015 5:55:41 PM
                                                                               DEBBIE AUTREY
                                                                                         CLERK

                        NO. 06-15-00076-CR
             ________________________________________
                                                              FILED IN
                                                       6th COURT OF APPEALS
            TO THE SIXTH COURT OF APPEALS        (Texarkana)
                                                         TEXARKANA, TEXAS
                                                       8/26/2015 5:55:41 PM
                         JUSTIN DAVID OWENS,               DEBBIE AUTREY
                                                                  Appellant.
                                                               Clerk


                                    v.

                         THE STATE OF TEXAS,
                                                                 Appellee,
                            _______________

            BRIEF PURSUANT TO ANDERS V. CALIFORNIA
                       _______________

               APPEAL FROM THE 4TH DISTRICT COURT,
                 RUSK COUNTY, HENDERSON, TEXAS
              the Honorable J. Clay Gossett Presiding Judge
                           _______________

                                  MITCH ADAMS
                                  Mitch Adams, Attorney at Law
                                  216 West Erwin Street, Suite 350
                                  Tyler, Texas 75702
                                  Ph: 903-630-7444
                                  Fx: 903-471-0147
                                  SBN 24006737
                                  mitchadams@mitchadamslaw.com

                               Attorney for Appellant
                               JUSTIN DAVID OWENS
             ________________________________________

Appellant does not request oral argument.
                    LIST OF PARTIES AND COUNSEL

Appellant
Mr. Justin David Owens (#02001234)
Bradshaw Unit
P.O. Box 9000
Henderson Texas 75653-9000

Counsel for Appellant in Trial Court
Honorable Clifford Jessup
Attorney at Law
2393 H. G. Mosley
Building 3, Suite 103
Longview, Texas 75604
Ph: 903-215-8600
SBN 24074489

Counsel for Appellant on Appeal
Honorable Mitch Adams
Mitch Adams, Attorney at Law
216 West Erwin Street, Suite 350
Tyler, Texas 75702
Ph: 903-630-7444
SBN 24006737

Counsel for State of Texas in Trial Court
Honorable Zach Wavrusa (SBN 24072898) and
Honorable Richard Kennedy (SBN 11296850)
Assistant Criminal District Attorneys
Rusk County District Attorney’s Office
Rusk County Courthouse
115 North Main Street, 3rd Floor
Henderson Texas 75652
Ph: 903-657-2265


Counsel for State of Texas on Appeal
Honorable Zach Wavrusa (SBN 24072898) and
Assistant Criminal District Attorneys
                                       i
Rusk County District Attorney’s Office
Rusk County Courthouse
115 North Main Street, 3rd Floor
Henderson Texas 75652
Ph: 903-657-2265

Trial Judge
Honorable J. Clay Gossett
Presiding Judge, 4th District Court
Rusk County Courthouse
115 North Main Street, 3rd Floor
Henderson, Texas 75652




                                      ii
                                     TABLE OF CONTENTS

Table of Contents
LIST OF PARTIES AND COUNSEL .......................................................................... i
TABLE OF CONTENTS............................................................................................. iii
TABLE OF AUTHORITIES ....................................................................................... iv
STATEMENT OF THE CASE ................................................................................... vi
ISSUES PRESENTED .............................................................................................. vii
STATEMENT OF FACTS .......................................................................................... 1
SUMMARY OF ARGUMENT..................................................................................... 2
ARGUMENTS ............................................................................................................ 3
CONCLUSION AND PRAYER FOR RELIEF.......................................................... 17
CERTIFICATE OF COMPLIANCE .......................................................................... 18
CERTIFICATE OF SERVICE FOR BRIEF .............................................................. 19




                                                      iii
                           TABLE OF AUTHORITIES

CASES
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)
                                                                    vii, 2, 3
Bradfield v. State, 42 S.W.3d 350 (Tex.App.—Eastland 2001, pet. ref’d) 13
High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978)                   vii, 3, 4
Hobbs. v. State, 359 S.W.3d 919 (Tex.App. -- Houston [14th Dist.] 2012) 6
Jackson v. State, 680 S.W.2d 809 (Tex.Crim.App. 1984)                   14
Mays v. State, 904 S.W.2d 920 (Tex.App.—Fort Worth 1995, no pet.) vii, 4
Pollard v. State, 2012 WL 5447955, 2012 Tex. App. LEXIS 9306
 (Tex.App.—Fort Worth #02-11-00496-CR, #02-11-00497-CR, #02-11-
 00498-CR, #02-11-00499-CR, #02-11-00500-CR, 11/8/2012, no pet., Not
 Designated for Publication)                                      14
Stafford v. State, 813 S.W.2d 503 (Tex.Crim.App. 1978)                      4
Weir v. State, 278 S.W.3d 364 (Tex.Crim.App. 2009)                        15




                                     iv
STATUTES
Texas Code of Criminal Procedure, Article 13.18              5
Texas Code of Criminal Procedure, Article 4.01               5
Texas Code of Criminal Procedure, Article 4.05               5
Texas Code of Criminal Procedure, Article 37.04              8
Texas Code of Criminal Procedure, Article 36.13              9
Texas Penal Code § 12.33                                13, 15
Texas Penal Code § 22.02                          1, 10, 13, 15
Texas Penal Code § 22.01                                    10
Texas Rules of Appellate Procedure, Rule 44.2                6
U.S. Constitution, Amend. VIII                              14




                                    v
                        STATEMENT OF THE CASE

      This case involves a criminal prosecution for aggravated assault with a

deadly weapon. (CR:5). Mr. Emmitt pleaded not guilty, and a jury trial was

held April 20 – 21, 2015. The jury found Appellant guilty (CR:55). Appellant

elected to have the jury assess his sentence (CR:33). After the punishment

phase of the trial, the jury sentenced Appellant to three (3) years confinement

in the Texas Department of Criminal Justice – Institutional Division, and no

fine (CR:53).

      A Notice of Appeal was timely filed on May 13, 2015 (CR:75), and the

trial court certified Mr. Emmitt’ right to appeal on June 22, 2015 (CR:76).




                                       vi
                          ISSUES PRESENTED

         No issues are presented for review. This brief is submitted to

comply with the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967), High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978), and Mays v. State, 904 S.W.2d 920 (Tex.App.—Fort

Worth 1995, no pet.).




                                    vii
                          STATEMENT OF FACTS

      Justin David Owens (“Appellant”) was indicted for aggravated assault

with a deadly weapon, in violation of TEX. PEN. CODE § 22.02. (CR:5).

      Prior to trial beginning, Appellant’s retained counsel urged his Motion

to Withdraw as Counsel. (CR:40-41) (RRII:3-4). The Court denied the

Motion to Withdraw. (RRII:4). Counsel filed an election as to punishment

to have the jury assess punishment in the event of a conviction. (CR:33).

      On April 20, 2015, Appellant’s trial began with jury selection. (RR II:

1-51). Trial began and concluded on April 21,2015. (RR III:1-121). The

jury found Appellant guilty of aggravated assault with a deadly weapon.

(CR:55). Following a jury trial for sentencing, the jury sentenced Appellant

to three years confinement in the Texas Department of Corrections –

Institutional Division, with no fine. (CR:53).

      A Notice of Appeal was timely filed on May 13, 2015 (CR:75), and the

trial court certified Mr. Emmitt’ right to appeal on June 22, 2015. (CR:76).




BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 1
(Just David Owens v. State of Texas)
                    SUMMARY OF THE ARGUMENTS

     This brief is submitted for the purpose of compliance with the

requirements of Anders v. California, supra, and related cases.




BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 2
(Just David Owens v. State of Texas)
                               ARGUMENTS

1. The Anders Brief

      In the case of Anders v. California, supra, the United States Supreme

Court set forth the standard for cases in which an appellant’s counsel

deems the appeal to be “ frivolous”:

      Of course, if counsel finds his case to be wholly frivolous,
      after a conscientious examination of it, he should so advise
      the court and request permission to withdraw. That request
      must, however, be accompanied by a brief referring to anything
      in the record that might arguably support the appeal. A copy of
      counsel’s brief should be furnished the indigent and time allowed
      him to raise any points that he chooses; the court—not
      counsel—then proceeds, after a full examination of all the
      proceedings, to decide whether the case is wholly frivolous. If
      it so finds it may grant counsel’s request to withdraw and dismiss
      the appeal insofar as federal requirements are concerned, or
      proceed to a decision on the merits, if state law so requires. On
      the other hand, if it finds any of the legal points arguable on
      their merits (and therefore not frivolous) it must, prior to
      decision, afford the indigent the assistance of counsel to argue
      the appeal.
Anders v. California, supra, 386 U.S. at 744, 87 S. Ct. at 1400.

      In High v. State, supra, the Texas Court of Criminal Appeals elaborated

on these requirements, stating that the trial court makes the initial

determination regarding the sufficiency of counsel’s Anders brief (see High

v. State, supra, 573 S.W.2d at 808), and further stating:


BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 3
(Just David Owens v. State of Texas)
       As applied to Texas procedure, court-appointed counsel
       should, in his brief, refer to anything in the record that might
       arguably support the appeal and make readyreferences to the
       record and legal authorities in order to assist the trial court, in
       the first instance, to determine whether a new trial should be
       granted. . . . If the trial court finds any of the legal points arguable
       on their merits, and therefore not frivolous, it must, prior to
       decision, afford the indigent the assistance of counsel in order
       to argue those points.
High     v. State, supra, 573 S.W.2d at 811. With regard to the

contents of the Anders brief, the Court stated:

       we recognize that there are cases in which counsel
       cannot, in good faith, advance any arguable grounds of
       error.   However, in those instances, we require the brief of
       counsel to contain a professional evaluation of the record
       demonstrating why, in effect, there are no arguable
       grounds to be advanced.
High v. State, supra, 573 S.W.2d at 812. The Anders brief should

contain “ready references not only to the record, but also to germane

legal authorities.” Mays v. State, supra, 904 S.W.2d at 922. Further, the

briefing attorney “ should educate the reviewing court with all the salient

facts and the relevant legal authorities, and present and analyze the

critical issues in the case.”     Id. Finally, the Court of Criminal Appeals

has held that if arguable grounds for appeal are found, a new defense

counsel should be appointed to represent the appellant. Stafford v. State,


BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 4
(Just David Owens v. State of Texas)
813 S.W.2d 503, 511 (Tex.Crim.App. 1978).

2. Jurisdiction and Venue

     Jurisdiction for felony offenses lies in the district courts and the

criminal district courts. TEX. CODE CRIM. PROC. ART. 4.01 and 4.05. This

case was tried in the 4th District Court, Rusk County, Texas (CR:1),

which has jurisdiction for felony offenses. Thus, jurisdiction was

proper.

     Aggravated assault with a deadly weapon is not one of the offenses

for which venue is specifically stated in Chapter 13 of the Texas Code of

Criminal Procedure. Therefore, venue is proper in the county in which the

offense was committed. TEX. CODE CRIM. PROC. ART. 13.18. The indictment

alleges that the offense was committed “in the County of Rusk,” in Texas.

(CR:5). The trial testimony of the victim, Artie Lee Jones, established that

the offense occurred in Rusk County, Texas. (RRII:17). Therefore, venue

was proper in Rusk County. In addition, Rule 44.2(c) of the Texas Rules of

Appellate Procedure provides that the court of appeals must presume that

venue was proved in the trial court unless venue was disputed in the trial

court or the record affirmatively shows that venue was not proven. TEX. R.


BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 5
(Just David Owens v. State of Texas)
APP. PROC. 44.2(c)(1). The record does not indicate that venue was

disputed or unproven in this case.

3. Adverse Pre-Trial Rulings

     Appellant’s trial counsel filed and urged a Motion to Withdraw as

Counsel prior to voir dire, citing Appellant’s failure to meet his contractual

obligation with trial counsel (financial), and a disagreement between

counsel and Appellant over trial strategy. (CR:40) (RR II:3-4). The Court

denied the Motion. (RR II:4). Aside from trial counsel’s explanation on the

record for filing his Motion to Withdraw, no other evidence was provided to

establish a conflict of interest between trial counsel and Appellant.

     Where the record contains no evidence to support a grievance or

conflict of interest, the trial court acts within its discretion and does not err

in denying a motion to withdraw. Hobbs v. State, 359 S.W.3d 919 (Tex.

App. – Houston [14th Dist.] 2012). Accordingly, the Court did not abuse its

discretion in denying trial counsel’s Motion to Withdraw, and no error was

committed.

4. Adverse Trial Rulings

     During the guilt/innocence phase of trial, the State called four fact


BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 6
(Just David Owens v. State of Texas)
witnesses. (RR III:13, 24, 35, 38). Of those four fact witnesses, one was

excluded from testifying after voir dire because of the spousal immunity

privilege. (RR III:35-37). Trial counsel cross-examined each of the State’s

remaining three fact witnesses. No objections to preserve error were

made for the record concerning the testimony of the witnesses. Also

during the testimony of its three fact witnesses, the State introduced 30

exhibits, photographs, showing property damage and bodily injuries. (RR

IV:27, 45). The exhibits were admitted without objection. (RR III:27, 45).

No error was preserved for review.

     At the close of the State’s case, trial counsel moved for a directed

verdict, which the Court denied. (RR III:70). In his oral motion for a

directed verdict, trial counsel was not able to cite any specific basis for

such. (RR III:70).

5. Jury Selection

     During voir dire, three veniremen were examined in individual voir

dire. (RR II:41-46). The first venireman was excused for cause by

agreement of both parties. (RR II:43). The second venireman was

excused for cause on motion by the State, with no objection from


BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 7
(Just David Owens v. State of Texas)
Appellant’s counsel. (RR II:45). The third venireman was excused for

cause on motion by Appellant’s trial counsel, with no objection from the

State. (RR II:46). No circumstances arose wherein Appellant’s counsel

was forced to use a strike on a member of the venire panel because a

challenge for cause was denied. No issue of reviewable error is presented

for jury selection.

6. Sufficiency of the Guilty Verdict and Sentence

                              A. Article 37.04

      Texas Code of Criminal Procedure Article 37.04 states the

following:

                  When the jury agrees upon a verdict, it shall be
                  brought into court by the proper officer; and if it
                  states that it has agreed, the verdict shall be read
                  aloud by the judge, the foreman, or the clerk. If in
                  proper form an no juror dissents therefrom, and
                  neither party requests a poll of the jury, the verdict
                  shall be entered upon the minutes of the court.

TEX. CODE CRIM. PROC. ART. 37.04.

     The jury rendered a guilty verdict at the conclusion of evidence at

the guilt/innocence stage of the trial. (CR:55) (RR III:90). Prior to the

submission of the case to the jury, the Court provided the jury with the



BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 8
(Just David Owens v. State of Texas)
jury instructions on the law governing the case. (CR:48) (RR III:73).

No objections to the contents, form, or substance of the Court’s

charge was made by either Appellant’s counsel or counsel for the

State. (RR III:71).

                               B. Article 36.13

      Article 36.13 of the Texas Code of Criminal Procedure states in

relevant part:

            . . . [T]he jury is the exclusive judge of the facts, but it is
            bound to receive the law from the court and be governed
            thereby.
TEX. CODE CRIM. PROC. ART. 36.13. Here, the jury received the applicable

law, in the form of jury instructions for both the guilt/innocence and

punishment phases, from the Court, without objection to the substance or

content thereof from defense counsel. (CR:48, 57) (RR III:71, 104).

7. Sufficiency of the Indictment and Evidence of Guilt

      The indictment in Appellant’s case alleges that he

      . . . on or about the 15th day of September, 2014, and before the
      presentment of this indictment, in the County of Rusk, State of
      Texas, did then and there intentionally, knowingly, or recklessly
      cause bodily injury to Artie Lee Jones by ramming the
      defendant’s vehicle into a vehicle operated by the said Artie
      Lee Jones, and during the course of committing the offense, the

BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 9
(Just David Owens v. State of Texas)
      defendant did then and there use and exhibit a deadly weapon,
      to wit: an automobile, that in the manner of its use and intended
      use, was capable of causing serious bodily injury and death . . .
      .

(CR:5)

      Texas Penal Code § 22.02 defines the offense of aggravated assault.

That statute states, in relevant part:

      (a) A person commits an offense if he commits an assault as
      defined in Section 22.01, and the person he: . . . (2) uses or
      exhibits a deadly weapon during the commission of the assault.

Texas Penal Code § 22.01, which defines the offense of assault, states, in

relevant part:

      (a) A person commits an offense if the person intentionally,
      knowingly, or recklessly causes bodily injury to another . . . .

      Thus the elements of the offense of aggravated assault with a deadly

weapon as alleged in Count 1 are:

      (1)   that the defendant cause bodily injury to another, and

      (2)   the defendant acted with intent to cause bodily injury, with

      knowledge that he would cause bodily injury, or with recklessness

      concerning whether he would cause bodily injury, and,

      (3)   the defendant used or exhibited a deadly weapon during the



BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 10
(Just David Owens v. State of Texas)
     alleged assault.

     The indictment in Appellant’s case alleges each of these elements.

(CR:5). Thus, the indictment sufficiently alleged the offense of aggravated

assault with a deadly weapon.

     Artie Lee Jones testified that Appellant drove his pickup truck into his

(Jones’) minivan on September 15, 2014, in Rusk County. (RR III:17-18).

Mr. Jones also testified that he suffered injuries caused by Appellant’s

actions. (RR III:20). Appellant’s trial counsel thoroughly cross-examined

Mr. Jones. (RR III:20-23, 24).

     Justin Walker testified that, as an investigator with the Rusk County

Sheriff’s Office, he interviewed Artie Lee Jones the day following the

assault. (RR III:26). He stated that he took photographs of Jones’ injuries

and interviewed him about the assault. (RR III:26)

     Rusk County Deputy Sheriff Kevin Roy testified at Appellant’s trial.

(RR III:38-70). He testified that he responded to the scene of the

aggravated assault after it happened, and that it occurred in Rusk County,

Texas. (RR III:40). He learned that Appellant had rammed his vehicle into

the vehicle that Artie Lee Jones was driving. (RR III:41). He stated that a


BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 11
(Just David Owens v. State of Texas)
vehicle can be used as a deadly weapon under the right circumstances.

(RR III:44). Deputy Roy took photographs of the damage done to Mr.

Jones’ vehicle when Appellant drove his pickup truck into it. (RR III:45).

      The testimony of the three State’s witnesses showed that the

Appellant 1) caused bodily injury to Artie Lee Jones, 2) by acting with the

intent to cause Mr. Jones bodily injury, by acting with the knowledge that

his actions would cause Mr. Jones bodily injury, or acted with recklessness

concerning whether he would cause Mr. Jones bodily injury, and 3) used a

deadly weapon, his pickup truck, during the assault.

8. Trial Counsel’s Objection(s) to Fundamental Error

      The trial transcript and Clerk’s Record do not show any fundamental

error(s) to which Appellant’s trial counsel could or should have objected.

9. Adverse Rulings During Punishment Phase

      In the punishment phase of trial, Appellant’s trial counsel called two

witness; Appellant’s mother, Dodie Owens (RR III:94-99), and Appellant’s

older brother, Jerry Owens (RR III:99-103). Both witnesses testified in

favor of a lenient sentence from the jury for Appellant. State’s trial counsel

did not make any objections to Appellant’s trial counsel’s questions of


BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 12
(Just David Owens v. State of Texas)
either witness, or to their responses. After both sides rested and closed at

the punishment phase, the jury deliberated and returned with a sentence of

three years confinement in the Texas Department of Corrections –

Institutional Division, with no fine. (RR III:117).

      The Court did not make any adverse rulings to the defense during the

punishment phase of trial. No error was preserved or presented for review

from the punishment phase of the trial.

10. Legality of the Sentence

                             A. Prison Sentence

      Based on the evidence presented by the State at trial, Appellant was

convicted of aggravated assault with a deadly weapon, and was subject to

a sentence of two years to 20 years in prison. (CR:5). TEX. PEN. CODE §§

22.02 and 12.33. The jury sentenced him to three years in prison. (CR:69)

(RR III:117). Since this sentence was within the statutory range of two

years to 20, his sentence was legal. See Bradfield v. State, 42 S.W.3d 350,

354 (Tex.App.—Eastland 2001, pet. ref’d) (“A penalty within the range of

punishment established by the legislature will not be disturbed on appeal.”);

see also, Jackson v. State, 680 S.W.2d 809, 814 (Tex.Crim.App. 1984).


BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 13
(Just David Owens v. State of Texas)
      On the other hand, the Second Court of Appeals (from which this

case was transferred) has implied that a sentence might be reviewable for

an abuse of discretion based upon the Eighth Amendment’s prohibition

against cruel and unusual punishment. Pollard v. State, 2012 WL 5447955,

at *1, 2012 Tex. App. LEXIS 9306 (Tex.App.—Fort Worth #02-11-00496-

CR, #02-11-00497-CR, #02-11-00498-CR, #02-11-00499-CR, #02-11-

00500-CR, 11/8/2012, no pet., Not Designated for Publication); U.S.

Constitution, Amend. VIII. In Pollard, the Court stated, “In general, when

the sentence imposed is within the proper range of punishment, the trial

court has a great deal of discretion and the sentence will not be disturbed

on appeal,” and then held that the trial court did not abuse its discretion in

sentencing the appellant to 75 years in prison. Pollard v. State, supra, 2012
WL 5447955 at *1-2.

      In Appellant’s case, I believe challenging the sentence as a violation

of the Eighth Amendment’s prohibition of cruel and unusual punishment

would be frivolous, in view of the nature of the offense, the severity of the

victim’s injuries, and the fact that Appellant received far less than the




BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 14
(Just David Owens v. State of Texas)
maximum prison sentence permitted by statute. Texas Penal Code

§§ 22.02 and 12.33.

      Based on the foregoing, I believe it would be frivolous to argue that

the trial court abused its discretion by imposing a sentence of sixteen years

in prison in this case.

                               B. Court Costs

      The trial court’s judgment includes $409.00 in court costs. (CR:71)

Those costs are supported by a Bill of Cost which is part of the Clerk’s

Record. (CR:71) Those costs do not include attorney’s fees. (CR:71) Even

though the court costs were not announced as part of the sentence in open

court, the Court of Criminal Appeals has held that no such announcement

is necessary before including those costs in the court’s judgment. Weir v.

State, 278 S.W.3d 364, 367 (Tex.Crim.App. 2009) (court costs are not

punitive, and therefore may be included in the written judgment even if not

announced as part of the sentence in open court). Therefore, the trial court

did not err by including these costs in its judgment.

11. Judgment Accurately Reflects Sentence

      The Trial Court’s Judgment reflects that Appellant was found guilty of


BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 15
(Just David Owens v. State of Texas)
aggravated assault, with a finding of true for a deadly weapon. The

Judgment also states that Appellant was sentenced to three years

imprisonment in the Texas Department of Corrections – Institutional

Division, with no fine. (CR:69). This corresponds with the jury’s verdict

following the guilt/innocence phase (RR III:90), and its sentence at the

conclusion of the punishment phase of the trial. (RR III:117,119).

12. Effective Assistance of Counsel

      Appellate counsel has fully and thoroughly examined the trial

transcript and Clerk’s Record. No evidence of ineffective assistance of

counsel is present in the record. Trial counsel thoroughly and diligently

cross-examined each of the State’s witness at the guilt/innocence phase of

the trial, and presented witness testimony on Appellant’s behalf at the

punishment phase that convinced the jury to hand down a light sentence;

only one year more than the minimum mandated by law. Accordingly,

Appellant received effective assistance of counsel at trial.




BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 16
(Just David Owens v. State of Texas)
                 CONCLUSION AND PRAYER FOR RELIEF

      Based on the foregoing discussion, and after a conscientious

examination of the appellate record and relevant case law, I believe that

any issue that could be raised in this case would be wholly frivolous, and I

therefore request this Honorable Court’s permission to withdraw as counsel

for Appellant.

      I therefore respectfully pray that this Honorable Court would grant my

Motion for Withdrawal of Counsel and relieve me from further responsibility

in this case.

                                   Respectfully submitted,



                                   /S/ Mitch Adams
                                   MITCH ADAMS
                                   Mitch Adams, Attorney at Law
                                   216 West Erwin Street, Suite 350
                                   Tyler, Texas 75702
                                   Ph: 903-630-7444
                                   Fx: 903-471-0147
                                   SBN 24006737
                                   mitchadams@mitchadamslaw.com

                                   Attorney for Appellant
                                   JUSTIN DAVID OWENS



BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 17
(Just David Owens v. State of Texas)
                       CERTIFICATE OF COMPLIANCE

      Per Rule 9.4 of the Texas Rules of Appellate Procedure, I certify that

the foregoing brief contains 3901 words—exclusive of those portions which

are excludable per Texas Rule of Appellate Procedure 9.4(i)(1)—based on

the word count of Microsoft Word word-processing software, which was

used to prepare this document. I further certify that the document uses the

Arial 14-point font.



                                   /S/ Mitch Adams
                                   MITCH ADAMS
                                   Attorney for Appellant,
                                   JUSTIN DAVID OWENS




BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 18
(Just David Owens v. State of Texas)
                  CERTIFICATE OF SERVICE FOR BRIEF

      As Attorney for the Appellant, JUSTIN DAVID OWENS, I certify that a

true and correct copy of the foregoing brief was delivered to the counsel

listed below, at the address indicated, on August 26, 2015, by eFile service.

                        Counsel for the State of Texas
                        Rusk County District Attorney's Office
                        Rusk County Courthouse
                        115 North Main Street, Suite 302
                        Henderson, Texas 75652

      And I further certify that a true and correct copy of the foregoing brief

was mailed via first-class certified U.S. mail, return receipt requested, to the

party listed below, at the address indicated, on August 26, 2015.

                        Appellant
                        Mr. Justin David Owens (#02001234)
                        Bradshaw Unit
                        P.O. Box 9000
                        Henderson, Texas 75653-9000




                                    /S/ Mitch Adams
                                    MITCH ADAMS
                                    Attorney for Appellant,
                                    JUSTIN DAVID OWENS




BRIEF PURSUANT TO ANDERS V. CALIFORNIA - PAGE 19
(Just David Owens v. State of Texas)